Title: Abigail Adams to John Thaxter, 2 September 1778
From: Adams, Abigail
To: Thaxter, John



Dear Sir

Sepbr. 2. 1778


I was much surprized to Night upon receiving a Letter from you, in which you say you have not heard from Home since june; I have wrote many Letters to you since that time and have sent 4 or 5 from your Friends all under cover to Mr. Lovell to you. What can have become of them I know not, unless some of them being directed to York Town travelled that way and have been lost. Do not think unkindly of us, for I assure you many Letters have been sent since that time. I saw your Mamma last week. She is very anxious for your Health. I deliverd with my own hand the Letter to your sister. You mention comeing home in October. Your Mamma and Sister are very desirous of seeing you, but say they would not have you return, unless you mean to quit your place. You know your own situation best, and whether it is worth your while to tarry longer. You may be assured of a Hearty welcome from your correspondent, tho I shall regreat the loss of my intelligencer.
You will hear no doubt before this reaches you of our unhappy Failure in the Rhode Island expedition, and yet no one to be blamed that I know of either for want of courage or conduct, but the Hand of providence was against us. The Terible Storm I mentiond to you in my last so impaired and shatterd the Counts Fleet that he was under a necessity of comeing into Boston to refit, in consequence of which the Enemy took the advantage of it, and attacked our Army. A pretty smart engagement ensued, in which we lost tis said a hundred Men killd and a 100 & 80 wounded, but did not loose ground, drove the Enemy back to their entrenchments, their loss have not heard. By orders since from General Washington the Island is quitted and every thing brought of without molestation. The reason for leaving it, is that How had sent his Fleet that course, and now finding the Island evacuated they are hovering about this coast 20 Sail of them. Poor Boston is again distress’d, and I own my Spirits not a little agitated. Tis now past Eleven o clock, and as I sit writing to you I hear the alarm Guns fired; the Count has this day orderd his Men to entrench upon Georges Island. Guns are carrying to Nantasket, what ships he has fit for an engagement are drawn up in order of Battle, but his own is disabled more than any other. The seat of war appears to be drawing into this quarter again. Should they attempt landing here, which I can scarcly believe, they will I hope meet with distruction, but they come upon us rather unexpectedly, and would greatly distress us. More Guns—I believe I shall not sleep very soundly to Night.
You inquire after my Dearest Friend. O Sir, I know not how to curb my impatience, only twice have I heard and those Letters dated in April. I wish a thousand times I had gone with him. We have not had a vessel from France since july when I heard by Sir James Jay. I think it very strange indeed and apprehend they must have been taken.
I would be more perticuliar but the News paper will tell you all the New’s. We are very dry here, our crops are very much cut of, and this Fleet raises the price of every article which before exceeded in Lawfull money what they used to be in old tenor. I cannot say I shall come to the Town for a support, for I think I ought to come to the Continent. Some where or other I must find it, what signifies what one was once possessd of, when a hundred pounds Lawfull Money is reduced to thirteen pounds, six & 8 pence. I cannot name you an article save House Rent but what exceeds and eaquels that difference.
Tis very late, but I will not seal to Night. I will add a few lines in the morning if I am not captivated before that time.
 

Thursday morg. 3

I heard nothing further last Night. What tremours they had in Town I know not, but am inclined to think they were pretty great, as the Night before the Bells rung and the Militia were paraded at Eleven o clock at Night.

I must hasten and close or loosse this conveyance. Excuse all inaccuracies from your Friend
Portia

